Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejection based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), particularly Sections 2103 through 2106.07(c).  The Step 1, Step 2A Prong One, Step 2A Prong Two, and Step 2B determinations set forth in the Patent Office guidance and MPEP are addressed below.
	Step 1 - In regard to claims 12 directed to “a computer-implemented method of digitally designing a custom tool for forming a dental restoration of a tooth” that uses a generic “one or more computer processors” for “receiving” data, “processing” data and “designing . . . a tool for forming the dental restoration” -  the “method” is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
	Step 2A, Prong One – Determination as to whether the claims recite a Judicial Exception including an abstract idea, law of nature, or natural phenomenon (MPEP 2106.04). The claimed invention is directed to an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).   The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of “receiving . . . data” may be performed mentally (a dentist observes and reviews scanned images), the step of “processing the three-dimensional” data (the dentist envisions a three dimensional model of a patient’s teeth based on the received data) and the step of “designing a tool for forming the dental restoration” may be performed mentally (a dentist designs/envisions a tool in his mind).  
Furthermore, the claimed methods/computer instructions are set forth in the claim with a high level of generality.  For example, there are no constraints on the accuracy of the generated three-dimensional model, the accuracy and level of detail for the “tool for forming dental restoration”, and what factors and variables that go into the design of the “tool for forming the dental restoration or the “digitally designed” aperture.  Such broad high levels of generality further support the mental process determination.
Step 2A Prong Two - Determination as to whether the claims as a whole integrates the Judicial Exception Into a Practical Application of that exception (MPEP 2106.04(d)).   Claim 12 requires that the claimed method be performed “by one or more computer processors.”  The inclusion of a computer processing device amounts to an “additional element” beyond the abstract idea, however, there is no disclosure that the method steps/computer instructions improves the manner in which the one or more computer processors operate (see MPEP 2106.04(d)(1)).  The claims do not go beyond generally linking the judicial exception to a computer environment.  The claims do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the claims require the method to particularly transform a particular article (see MPEP2106.05(c)).   The claims as whole fail to integrate the abstract idea (the “judicial exception”) into a practical application of that abstract idea.  Additionally, to the extent that one would determine the “receiving” data step as something beyond a “mental process,” then such steps are interpreted as “insignificant extra-solution activity” (see MPEP 2106.05(g)(3)) and are insufficient as an “additional element” to integrate the judicial exception into a practical application.   The claims are directed solely to a digital virtual environment where data is input (“receiving”) and then processed (“processing”, “designing”) – there are no additional elements integrating the judicial exception into a practical solution – the determinations are not used to operate a manufacturing device, the determinations are not used to improve the functioning of a computer, the determinations are not used to transform a particular article into a different state or thing – there is no meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.  
	Step 2B  - Determination as to whether the claims amount to Significantly More than the Judicial Exception (MPEP 2106.05) – As set forth above with respect to Step 2A, prong one, 
the claimed steps/instructions are all capable of being performed mentally and represent nothing more than concepts related to performing observations, evaluations and judgements which fall within the judicial exception.  The limitations in claim 12 further requiring a “one or more processors” for performing the “receiving”, “processing” and “designing” steps appear to be nothing more than generic computer processors.  There is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond inputting (“receiving”) and processing data (“processing”, “designing””) with a standard generic computer.  
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 4 and 5, the limitation that the singular “mold body” comprised a “first mold body” and a “second mold body” is confusing and an unreasonable distortion of the singular term “body.”    The examiner suggests claiming that the mold body has first and second “sections” or “portions” or “parts” etc.
	In claim 11, the limitation that the singular “door body “ comprises “first”, “second” . . . door bodies is confusing and an unreasonable distortion of the singular term “body.”
Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al (US 10,722,331).
	Hansen et al disclose in Figures 2 and 4 a mold body having a first piece 12 and a second piece 30 (first and second mold bodies, claim 4) having an aperture (Figure 4) configured to align with a portion of a tooth 100 to be restored.  The aperture is aligned with the occlusal portion of the patient’s tooth which reasonably meets the “at least 20% of the surface to be restored” limitation.  

    PNG
    media_image1.png
    453
    797
    media_image1.png
    Greyscale


In regard to claim 4, note the first mold body 30 and the second mold body 12.  In regard to claim 6, note door body 50 (Figure 4).  In regard to claim 8, note Figure 3 where the door body 50 is separated from the mold body.  In regard to claim 10, note the chamfered edge in Figures 3 and 4.  In regard to claim 12, note column 4, line 54-column 5, line 5 disclosing the claimed receiving step, and column 5, lines 6-20 disclosing the claimed processing and designing steps.  In regard to claims 12-15, note the method illustrated in Figure 4 with the attached mold body 30, 12 defining an aperture, filling the mold cavity with a restorative material 104.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (US 10,722,331).
In regard to claim 2, Hansen et al do not appear to disclose the size of the device for delivering the dental restorative material to the mold, however, the selection of a delivery device having a nozzle that fit within the Hansen et al aperture so that the material could be delivered with precision would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

In regard to claim 11, Hansen et al do not appear to explicitly disclose the claimed second, third, fourth and fifth door bodies as set forth in claim 11, but they do disclose that “multiple occlusal caps can be created which form or press each layer to its desired configuration” allowing the “practitioner to create dental restorations with engineered layers for improved appearance and/or function” (column 16, lines 35-42).  To have created the claimed second-fourth doors in order to allow the practitioner to create a dental restoration having engineered layers for improved performance and/or function would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the Hansen et al suggestion for additional occlusal shaping mold parts.

Response to Applicant Remarks
In response to the rejection based on 35 U.S.C. 101 applicant argues that “the human mind would not be able to process the three-dimensional digital scan data and transform it into the custom tool design of amended claim 12.”   The examiner is not persuaded.  The claim is directed to processing data with a high level of generality with few limitations as the specificity, precision or even the formulas and variables used in the processing of the data.  The broad generally claimed data processing is reasonably capable of being performed entirely within the human mind or with paper and pencil (see MPEP 2106.04(a)(2)(III)).
In response to the rejection based on 35 U.S.C. 112, applicant argues that it is appropriate to specify that a singular “mold body” is actually comprised of two mold bodies a “first mold body” and a “second mold body”.  The examiner is not persuaded.  It is an unreasonable distortion of the English language to say that a single body is actually two distinct and different bodies.
In response to the rejection based on Hansen et al, applicant recites the newly amended claim language and then concludes that Hansen et al does not disclose the newly amended language.  The examiner is not persuaded.  The Hansen et al mold forms an aperture as identified in the annotated drawings above and that aperture aligns with the occlusive surface of a patient’s tooth which reasonably comprises at least 20% of the restoration surface.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712